ACCEPTED
                                                                                        03-15-00025-CV
                                                                                                6590733
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   8/20/2015 4:59:49 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              No. 03-15-00025-CV
                _____________________________________________
                                                              FILED IN
                                                       3rd COURT OF APPEALS
                         IN THE COURT OF APPEALS           AUSTIN, TEXAS
                         THIRD DISTRICT OF TEXAS       8/20/2015 4:59:49 PM
                               AUSTIN, TEXAS             JEFFREY D. KYLE
               ______________________________________________Clerk

    APPELLANTS, LAKEWAY REGIONAL MEDICAL CENTER, LLC AND
    SURGICAL DEVELOPMENT PARTNERS, LLC// CROSS-APPELLANT,
     LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS
                   SPECIALTY HOSPITAL, LLC

                                         v.

   APPELLEES, LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE
  TRAVIS SPECIALTY HOSPITAL, LLC// CROSS-APPELLEES, LAKEWAY
    REGIONAL MEDICAL CENTER, LLC, SURGICAL DEVELOPMENT
       PARTNERS, LLC, BRENNAN, MANNA, & DIAMOND, LLC
                       AND FRANK T. SOSSI
          ______________________________________________

               SECOND UNOPPOSED MOTION FOR EXTENSION
               OF TIME TO FILE BRIEF OF CROSS-APPELLANT
                ______________________________________________

TO THE HONORABLE COURT OF APPEALS:

          Cross-Appellant Lake Travis Transitional LTCH, LLC n/k/a Lake Travis

Specialty Hospital, LLC (“LTT”) files this second unopposed motion for an

extension of time to file its Brief of Cross-Appellant in this appeal. Currently the

brief is due on August 31, 2015. LTT respectfully requests that this Court extend

the time for filing its brief by three weeks to Monday, September 21, 2015. This is

the second request for an extension of time by LTT.



1239604
          LTT seeks this extension in order to have adequate time to analyze and brief

this issues in this case. The record in this appeal is sizeable, including a 20-volume

Reporter’s Record from a jury trial. There are a number of different parties and

issues in this appeal.      In addition, Appellants have moved for a three-week

extension of time to file their opening brief; it makes sense to keep all parties on a

parallel briefing schedule.

          This motion is unopposed.

          WHEREFORE, LTT respectfully requests that this Court grant this motion,

extend the deadline to file its brief of Cross-Appellant to September 21, 2015, and

grant to it all other relief to which it may be entitled.




                                            2
1239604
                                     Respectfully submitted,

                                     SCOTT DOUGLASS & MCCONNICO LLP
                                     303 Colorado Street, 24th Floor
                                     Austin, TX 78701
                                     (512) 495-6300
                                     (512) 495-6399 Fax


                                     By: /s/ Jane Webre_________
                                           S. Abraham Kuczaj, III
                                           State Bar No. 24046249
                                           akuczaj@scottdoug.com
                                           Paige Arnette Amstutz
                                           State Bar No. 00796136
                                           pamstutz@scottdoug.com
                                           Steven J. Wingard
                                           State Bar No. 00788694
                                           swingard@scottdoug.com
                                           Jane Webre
                                           State Bar No. 21050060
                                           jwebre@scottdoug.com

                                     ATTORNEYS FOR CROSS-
                                     APPELLANT/APPELLEE LAKE TRAVIS
                                     TRANSITIONAL LTCH, LLC n/k/a LAKE
                                     TRAVIS SPECIALTY HOSPITAL, LLC


                      CERTIFICATE OF CONFERENCE

       I certify that Joy Soloway and Ryan Fellman counsel for Cross-Appellees in
this appeal, stated that they do not oppose the relief sought through this motion.

                                     /s/ Jane Webre
                                     Jane M.N. Webre




                                        3
1239604
                          CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing pleading was served on
the following counsel of record via the CM/ECF electronic noticing system and e-
mail, on August 20, 2015.

Jeff Cody
Barton Wayne Cox
NORTON ROSE FULBRIGHT
2200 Ross Avenue, Suite 2800
Dallas, TX 75201-2784

Joy Soloway
NORTON ROSE FULBRIGHT
1301 McKinney, Suite 5100
Houston, TX 77010-3095

Robert A. Bragalone
B. Ryan Fellman
GORDON & REES, LLP
2100 Ross Avenue, Suite 2800
Dallas, TX 75201

Jessice Z. Barger
Raffi Melkonian
Wright & Close, LLP
One Riverway, Suite 2200
Houston, TX 77056



                                /s/ Jane Webre
                                      Jane M.N. Webre




                                         4
1239604